       Case 1:17-cv-07417-VM-SLC Document 269 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
COVENTRY CAPITAL US LLC,

                               Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 17 Civ. 7417 (VM) (SLC)

EEA LIFE SETTLEMENTS INC., et al,
                                                                             ORDER

                               Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Thursday, March 4, 2021 at 3:00 pm on the

Court’s conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799,

at the scheduled time.

         The parties shall file by Monday, March 1, 2021, a status letter no longer than six pages

presenting only those disputes ripe for the Court’s consideration. The Court expects the parties

to continue their conferrals concerning the matters raised in the parties’ January 29, 2021 status

report (ECF No. 268), and Defendants shall continue their productions on the schedule set forth

therein.


Dated:          New York, New York
                February 3, 2021
